Exhibit 10.1

2011 OMNIBUS INCENTIVE COMPENSATION PLAN

OF

AMETEK, INC.

RESTRICTED STOCK AGREEMENT

RESTRICTED STOCK AGREEMENT (“Agreement”), made as of the Award Date, by and
between AMETEK, Inc., a Delaware corporation (the “Company”), and the Recipient.

W I T N E S S E T H :

WHEREAS, the Company has adopted the 2011 Omnibus Incentive Compensation Plan of
AMETEK, Inc. (the “Plan”), pursuant to which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) may, inter alia, award
shares of the Company’s common stock, par value $0.01 per share (“Shares”), to
such key employees and Directors of the Company as the Committee may determine,
and subject to such terms, conditions and restrictions as the Committee may deem
advisable; and

WHEREAS, pursuant to the Plan, the Committee has awarded to the Recipient a
restricted stock award, subject to the terms, conditions and restrictions set
forth in the Plan and in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

FIRST:    Pursuant to the Plan, the Company hereby grants to the Recipient on
the Award Date a Restricted Stock Award, and such Shares, the “Restricted
Shares”, are subject to the terms, conditions and restrictions set forth in the
Plan and in this Agreement. On the Award Date, the Company shall issue one or
more certificates in the name of the Recipient for the number of Shares granted
as per this Agreement and as recorded in AMETEK’s stock

 

Page 1 of 6



--------------------------------------------------------------------------------

administrator’s system, and such Shares shall be held by the transfer agent
until such time as the Shares become nonforfeitable. Capitalized terms not
otherwise defined in this Agreement shall have the same meanings as defined in
the Plan.

SECOND:    The Restricted Shares shall become nonforfeitable on the earliest to
occur of:

 

  (a) the second anniversary of the Award Date if the Recipient is in the
continuous service as a member of the Board of Directors of the Company (or any
successor or affiliate of the Company) through such second anniversary date;

 

  (b) the death or disability (as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended) of the Recipient;

 

  (c) the Recipient’s Separation from Service as a member of the Board of
Directors of the Company (or any successor or affiliate of the Company) in
connection with a Change in Control (as defined in the Plan); or

 

  (d) the fair market value of a share of Company Stock equaling or exceeding a
target price (the “Target Price”) of 200% of the closing price of a share of
Company Stock on the Award Date on the New York Stock Exchange, on each of five
consecutive trading days (the “Performance Criteria”) occurring during the
period beginning on the day after the Award Date and ending on the second
anniversary of the Award Date. In the event that the Performance Criteria is met
prior to the first anniversary of the Award Date, then the vesting shall be
delayed until the first anniversary of the Award Date. For purposes hereof,
notwithstanding any other provision of the Plan, the fair market value of a
share of Company Stock on any given day shall be the closing price on that day
on the stock exchange or market on which the shares of Company Stock are
primarily traded.

Except to the extent, if any, that the Restricted Shares shall have become
nonforfeitable pursuant to the foregoing provisions of this paragraph SECOND, if
the Recipient shall voluntarily or involuntarily leave the service of the
Company and its affiliates prior to the second anniversary of the Award Date,
the Restricted Shares (and any dividends, distributions and adjustments retained
by the Company with respect thereto) shall be forfeited.

 

Page 2 of 6



--------------------------------------------------------------------------------

THIRD:     The Recipient shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Restricted Shares, or any interest therein. The Company shall
not be required (a) to transfer on its books any of the Restricted Shares which
shall have been sold or transferred in violation of any of the provisions set
forth in this Agreement or the Plan or (b) to treat as owner of such Shares or
to pay dividends to any transferee to whom any such Shares shall have been sold
or transferred. Each certificate representing ownership of Shares acquired
pursuant to this Agreement shall, prior to the expiration or lapse of all
restrictions or conditions on such Shares under this Agreement, have affixed
thereto, in addition to any legends required under the Plan or under federal or
state securities laws, a legend in substantially the following form:

“Transfer of the securities is restricted by that certain restricted stock
agreement dated as of the Award Date, between AMETEK, Inc., a Delaware
corporation, and the registered holder hereof, and certain terms of the 2011
Omnibus Incentive Compensation Plan of AMETEK, Inc., copies of which agreement
and plan are on file at the principal corporate offices of AMETEK, Inc.”

FOURTH:    Prior to the lapse of the restrictions on the transferability of the
Restricted Shares, the Recipient shall have all other rights and privileges of a
beneficial and record owner with respect to such Shares, including, without
limitation, voting rights and the right to receive dividends, distributions and
adjustments with respect to such Shares; provided, however, that any dividends,
distributions and adjustments with respect to the Restricted Shares, plus
interest credited on any such dividends, shall be retained by the Company for
the Recipient’s account and for delivery to the Recipient, together with the
stock certificate representing such Shares, only as and when such Restricted
Shares have become nonforfeitable, and in no event later than two-and-a-half
months after the end of the calendar year in which the Restricted Shares become
nonforfeitable. Cash dividends declared on forfeited Shares shall be forfeited
as and when such Shares are forfeited. For purposes of this paragraph FOURTH,
interest shall be credited from the

 

Page 3 of 6



--------------------------------------------------------------------------------

date a dividend with respect to the Restricted Shares is made to the date on
which the Company distributes such amounts to the Recipient, at the five-year
Treasury Note rate, plus 0.5%, as such rate is set forth in the Wall Street
Journal as of the first business day of each calendar quarter.

FIFTH:    If prior to the expiration or lapse of all of the restrictions and
conditions on the Restricted Shares under this Agreement, there shall be
declared and paid a stock dividend upon the Restricted Shares or if the
Restricted Shares shall be split up, converted, exchanged, reclassified or in
any way substituted for, the Recipient shall receive, subject to the same
restrictions and conditions as the original Restricted Shares subject to this
Agreement, the same securities or other property as are received by the holders
of the Company’s Shares pursuant to such stock dividend, split up, conversion,
exchange, reclassification or substitution. If the Recipient receives any
securities or property of the Company (or any acquiring entity) pursuant to this
Paragraph FIFTH, such securities or other property shall thereafter be deemed to
be “Shares” and “Restricted Shares” within the meaning of this Agreement. In the
event of any transaction to which this Paragraph FIFTH applies (other than a
stock dividend), the Committee (or the Company, if the Committee no longer
exists) shall adjust the Target Price in Paragraph SECOND, subparagraph (d), to
take into account the effect of the transaction.

SIXTH:    If, for any reason with respect to the Restricted Shares (and any
dividends, distributions and adjustments to such Shares), the Company (or any
successor or affiliate) shall be required to withhold amounts under applicable
federal, state, local or foreign tax laws, rules or regulations, the Company
will withhold such number of Restricted Shares as shall have a Fair Market
Value, valued on the date on which such withholding requirement arises, equal to
the amount required to be withheld to satisfy the minimum withholding
obligations. The Recipient acknowledges that the Recipient has been informed of
the availability of making an election in

 

Page 4 of 6



--------------------------------------------------------------------------------

accordance with Section 83(b) of the Code, as amended; that such election must
be filed with the Internal Revenue Service within 30 days of the transfer of
Shares to the Recipient; and that the Recipient is solely responsible for making
such election.

SEVENTH:    The Company and the Recipient each hereby agrees to be bound by the
terms and conditions set forth in the Plan.

EIGHTH:    Any notices or other communications given in connection with this
Agreement shall be sent either by registered or certified mail, return receipt
requested, or by overnight mail, facsimile, or electronic mail to the Company
and Recipient address or number of record or to such changed address or number
as to which either party has given notice to the other party in accordance with
this Paragraph EIGHTH. All notices shall be deemed given when so mailed, or if
sent by facsimile or electronic mail, when electronic confirmation of the
transmission is received, except that a notice of change of address shall be
deemed given when received.

NINTH:    This Agreement and the Plan constitute the whole agreement between the
parties hereto with respect to the Restricted Stock Award.

TENTH:    This Agreement shall not be construed as creating any contract of
employment between the Company and the Recipient.

ELEVENTH:    This Agreement shall inure to the benefit of, and be binding on,
the Company and its successors and assigns, and shall inure to the benefit of,
and be binding on, the Recipient and his heirs, executors, administrators and
legal representatives. This Agreement shall not be assignable by the Recipient.

TWELFTH:    The Recipient understands that in order to perform its obligations
under the Plan or for the implementation and administration of the Plan, the
Company may collect,

 

Page 5 of 6



--------------------------------------------------------------------------------

transfer, use, process, or hold certain personal or sensitive data about
Recipient. Such data includes, but is not limited to Recipient’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information. Recipient explicitly consents to the collection, transfer
(including to third parties in Recipient’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award. At all times, the Company shall maintain the
confidentiality of Recipient’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties and such actions will be undertaken by the Company only in
accordance with applicable law.

THIRTEENTH: This Agreement shall be subject to and construed in accordance with,
the laws of the State of Delaware without giving effect to principles of
conflicts of law.

 

Page 6 of 6